02-10-431-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-10-00431-CV
 
 



Elizabeth A. Flack-Batie and Lisa A. Batie


 


APPELLANTS




 
V.
 




John Henry Batie and U-Haul Co. of Ft. Worth, Co.


 


APPELLEES 



 
 
------------
 
FROM THE 324th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On February
22, 2011, we ordered appellants to pay the required $175.00
filing fee for the appeal and pay or make arrangements to pay for the clerk’s
record and reporter’s record on or before Monday, March 21, 2011.  See
Tex. R. App. P. 5 and Supreme Court Order of July 21, 1998 regarding fees to be
charged in civil cases.  Because appellants have
failed to comply with our February 22, 2011 order, a requirement of the rules
of appellate procedure, and the Texas Supreme Court’s order of August 28, 2007,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellants
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER
CURIAM
PANEL:
 WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED: 
April 7, 2011




[1]See
Tex. R. App. P. 47.4.


[2]See
Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).